IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NEXNOVO TECHNOLOGY CO., LTD.,                           No. 83340
                 F/K/A DWS TECHNOLOGY
                 (SHENZHEN) CO.,

                               vs.
                                    Appellant,                             F
                 MURPHY & CO., LLP,                                        JUN       2otz
                                    Res e ondent.

                                                                                   EN(




                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.


                                                            CLERK OF TH E SUPREME COURT
                                                            ELIZABETH A. BRowN

                                                            BY:


                 cc:   Hon. Mark R. Denton, District Judge
                       Paul M. Haire, Settlement Judge
                       Dziminski Law Group
                       Hone Law
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

 tor 19-17
                                                                               2-2-   07260